Case: 14-12887    Date Filed: 09/02/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                 No. 14-12887
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 3:14-cv-00054-TCB,
                         Bkcy No. 13-bkc-12946-WHD

In re: LISA KAY EVANS,
a.k.a. LISA KAY HARBIN,

                                        Debtor.
__________________________________________________

BANK OF AMERICA, N.A.,

                                                 Plaintiff - Appellant,

versus

LISA K. EVANS,
a.k.a. Lisa Kay Harbin,

                                              Defendant - Appellee.
                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (September 2, 2015)

Before WILLIAM PRYOR, ANDERSON, and COX, Circuit Judges.
              Case: 14-12887    Date Filed: 09/02/2015   Page: 2 of 2


PER CURIAM:

      Appellee, Lisa Evans, is a Chapter 7 debtor. She has two mortgages on her

house with corresponding liens.       The second lien, Bank of America’s, is

completely “underwater.” Evans obtained from the bankruptcy court an order

“stripping off” Bank of America’s second lien as void under 11 U.S.C. § 506(d).

The district court affirmed. Bank of America appealed. After the Supreme Court

granted Bank of America’s petition for writs of certiorari in two of our other cases

presenting the same issue that this case presents, we entered an order staying this

case pending the Supreme Court’s decision.

      In Bank of America, N.A. v. Caulkett, 575 U.S. ___, 135 S. Ct. 1995 (2015),

the Supreme Court reversed our precedents and held that § 506(d) does not allow

the bankruptcy court to strip off completely unsecured liens.           Caulkett is

controlling in this case. We grant Bank of America’s motion to lift the stay of this

case, but deny its simultaneously filed motion for summary reversal. We vacate

the judgment of the district court and remand this case to the district court for

further proceedings consistent with this opinion and Caulkett.

      VACATED AND REMANDED.




                                         2